TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00419-CR



                               Carolyn Thompson Law, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 54501, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On June 20, 2012, this Court received a copy of appellant Carolyn Thompson Law’s

notice of appeal from a judgment of conviction for murder. See Tex. Penal Code Ann. § 19.02 (West

2011). The district court imposed sentence on March 9, 2006, and because no motion for new trial

was filed, the deadline for Law to perfect her appeal was April 9, 2006. See Tex. R. App. P. 26.2

(a)(2). However, Law did not file her notice of appeal with the trial court until June 8, 2006. See

id. R. 25.1 (providing that appeal is perfected when notice is filed with trial court clerk). Because

Law did not timely file her notice of appeal, this Court is without jurisdiction over this appeal.1 See

Castillo v. State, 369 S.W.2d 196, 198 (Tex. Crim. App. 2012). Accordingly, we dismiss this appeal

for want of jurisdiction.


       1
        Any remedy Law may have for a late-filed notice of appeal would be sought through a
post-conviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals. See Tex.
Code Crim. Proc. Ann. art. 11.07 (West Supp. 2012).
                                           __________________________________________

                                           Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: May 10, 2013

Do Not Publish




                                              2